                   Case 19-11563-KBO            Doc 650          Filed 11/21/19       Page 1 of 8



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                             )
    In re:                                                   )    Chapter 11
                                                             )
    EMERGE ENERGY SERVICES LP, et al.,1                      )    Case No. 19- 11563 (KBO)
                                                             )
                              Debtors.                       )    (Jointly Administered)
                                                             )
                                                             )    Objection Deadline: November 21, 2019 at 4:00 p.m. (ET)
                                                             )    Re: Docket No. 626


         OBJECTION OF THE OFFICIAL COMMITTEE OF UNSECURED
           CREDITORS TO MOTION OF DEBTORS FOR AN ORDER
        EXTENDING THE EXCLUSIVITY PERIODS TO FILE AND SOLICIT
    ACCEPTANCES OF A CHAPTER 11 PLAN AND GRANTING RELATED RELIEF

         The Official Committee of Unsecured Creditors of the above-captioned debtors and debtors

in possession (the “Committee”) hereby files this objection (the “Objection”) to the Motion of

Debtors for an Order Extending the Exclusivity Periods to File and Solicit Acceptances of a

Chapter 11 Plan and Granting Related Relief [D.I. 626] (the “Motion”). In support of the

Objection, the Committee respectfully submits as follows:

                                      PRELIMINARY STATEMENT

        1.         The lynchpin of the Debtors’ assertions as to why cause exists to extend their

exclusive periods to file and solicit acceptances of a chapter 11 plan is the Debtors’ “progress” in

these Chapter 11 Cases, the Debtors’ “ongoing negotiations,” the Debtors’ “significant efforts to

resolve open issues regarding numerous matters . . . with . . . their creditor constituencies,” the

Debtors’ “efforts to promote consensus,” and the Debtors’ “regular communication with creditors

on numerous issues facing their estates, including the Plan and the Disclosure Statement.” Motion


1
        The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
are: Emerge Energy Services LP (2937), Emerge Energy Services GP LLC (4683), Emerge Energy Services Operating
LLC (2511), Superior Silica Sands LLC (9889), and Emerge Energy Services Finance Corporation (9875). The
Debtors’ address is 5600 Clearfork Main Street, Suite 400, Fort Worth, Texas 76109.


IMPAC 6484263v.1
                   Case 19-11563-KBO        Doc 650     Filed 11/21/19    Page 2 of 8



at ¶¶ 18, 20, 21 and 24. The Debtors further boldly assert that “[t]he Debtors’ substantial progress

in negotiating with their creditors and administering their cases supports the extension of the

Exclusive Periods.” Motion at ¶ 22 (emphasis added).

        2.         These statements must be holdovers from other standard exclusivity extension

motions from typical cases (where debtors and creditor constituencies do negotiate) because they

certainly could not have been meant to describe these Chapter 11 Cases. Since the Petition Date,

the Debtors have not engaged the Committee, a constituency that represents potentially over $570

million in unsecured claims against the Debtors, in any negotiations over the terms of the Plan.

Rather, it is the Committee that has attempted to negotiate with the Debtors and the other

constituencies in the capital structure, yet the Committee’s proposals have been met with deafening

silence. The Debtors have had ample opportunity to reach out to the Committee both before and

since the confirmation trial ended and the matter has been sub judice. Yet, the telephone has not

rung. As a result, the Committee submits that the Debtors had and have no intention of negotiating.

Obviously, if the Court confirms the Plan, the Motion is moot. But if, as the Committee hopes,

the Court denies the deeply flawed Plan, the Motion should be denied so that the Committee can

explore other alternatives (including a sale) rather than being undoubtedly offered more crumbs in

the next ill-fated Plan attempt.

                                           BACKGROUND

        3.         On July 15, 2019, the Debtors filed voluntary petitions for relief under chapter 11

of the Bankruptcy Code. No trustee has been appointed. The Debtors are continuing in possession

of their properties and are operating and managing their businesses as debtors-in-possession

pursuant to sections 1107 and 1108 of the Bankruptcy Code.



                                                    2

IMPAC 6484263v.1
                   Case 19-11563-KBO          Doc 650       Filed 11/21/19       Page 3 of 8



        4.         On July 30, 2019 (the “Retention Date”), the Office of the United States Trustee

for Region 3 (the “U.S. Trustee”) appointed a statutory committee of unsecured creditors pursuant

to section 1102(a)(1) of the Bankruptcy Code [D.I. 111].

        5.         On September 11, 2019, the Debtors filed the First Amended Joint Plan of

Reorganization for Emerge Energy Services LP and its Affiliate Debtors Under Chapter 11 of the

Bankruptcy Code [D.I. 362] and solicited the same.

        6.         On October 15, 2019, the Committee filed the Objection of the Official Committee

of Unsecured Creditors to Confirmation of the First Amended Joint Plan of Reorganization of

Emerge Energy Services LP and its Affiliate Debtors Under Chapter 11 of the Bankruptcy Code

[D.I. 495, 497, 499].

        7.         A hearing on confirmation of the Plan commenced on October 30, 2019 and

concluded on November 13, 2019. During the trial, and in an effort to resolve certain objections

(but not that of the Committee), the Debtors filed a further amended plan [D.I. 596] (the “Plan”)

on November 1, 2019.

        8.         On November 7, 2019, the Debtors filed the Motion seeking to extend the Exclusive

Filing Period2 and Exclusive Solicitation Period by ninety (90) days to February 10, 2020 and

April 13, 2020, respectively.

                                               ARGUMENT

        9.         Section 1121(d)(1) of the Bankruptcy Code provides that after notice and a hearing,

a bankruptcy court may “for cause” increase a debtor’s exclusivity period to file a plan of

reorganization and complete solicitation of votes for such plan. See 11 U.S.C. § 1121(d)(1). A



2
        Capitalized terms used herein but not otherwise defined herein shall have the meaning ascribed to them in
the Motion.
                                                       3

IMPAC 6484263v.1
                   Case 19-11563-KBO      Doc 650     Filed 11/21/19     Page 4 of 8



debtor has the burden of proof to make “a clear showing” that cause exists in order to support an

extension of the exclusivity period. See In re Curry Corp., 148 B.R. 754, 756 (Bankr. S.D.N.Y.

1992); see also In re Cent. Jersey Airport Servs., LLC, 282 B.R. 176, 184 (Bankr. D.N.J. 2002)

(stating that the moving party, i.e., the debtor, bears the burden of proving that “cause” exists

justifying the grant of an extension); In re Sharon Steel Corp., 78 B.R. 762, 765 (Bankr. W.D. Pa.

1987) (holding that the debtor, as the movant, has the burden of proving, or offering to prove, that

sufficient cause exists to justify an extension of the exclusivity period). Although “cause” is not

defined in the Bankruptcy Code, bankruptcy courts have “great latitude” and flexibility in

determining whether a debtor has satisfied its burden to demonstrate cause for an exclusivity

extension. See In re Energy Conversion Devices, Inc., 474 B.R. 503, 507 (Bankr. E.D. Mich.

2012); see also In re Lehigh Valley Prof’s Sports Club, Inc., 2000 WL 290187, at *2 (Bankr. E.D.

Pa. Mar. 14, 2000) (stating that whether to grant an extension request is within the sound discretion

of the bankruptcy judge).

        10.        Whether a debtor has established cause is determined on a case-by-case basis on

the facts and circumstances of that specific case. See, e.g., Geriatrics Nursing Home, Inc. v. First

Fid. Bank, N.A. (In re Geriatrics Nursing Home, Inc.), 187 B.R. 128, 132 (D.N.J. 1995) (stating

that the Bankruptcy Code provides “great latitude to the Bankruptcy Judge in deciding, on a case-

specific basis, whether to modify the exclusivity period on a showing of ‘cause’”); First Am. Bank

of New York v. Southwest Gloves & Safety Equip., Inc., 64 B.R. 963, 965 (D. Del. 1986) (stating

that section 1121(d) provides the bankruptcy court with flexibility to reduce or extend the

exclusivity period). In making this determination, bankruptcy courts typically consider the

following factors:

        (a) whether the debtor is seeking an extension of exclusivity in order to pressure
        creditors to submit to the debtor’s reorganization demands;
                                                  4

IMPAC 6484263v.1
                   Case 19-11563-KBO      Doc 650     Filed 11/21/19      Page 5 of 8



        (b) the existence of good faith progress towards reorganization;
        (c) whether the debtor has made progress in negotiations with its creditors;
        (d) whether the debtor has demonstrated reasonable prospects for filing a viable
        plan;
        (e) the amount of time which has elapsed in the case;
        (f) the size and complexity of the case;
        (g) the necessity of sufficient time to permit the debtor to negotiate a plan of
        reorganization and prepare adequate information to allow a creditor to determine
        whether to accept such plan;
        (h) the fact that the debtor is paying its bills as they become due; and
        (i) whether an unresolved contingency exists.

In re Adelphia Commc’ns Corp., 336 B.R. 610, 674 (Bankr. S.D.N.Y. 2006) (citing In re Dow

Corning Corp., 208 B.R. 661, 664 (Bankr. E.D. Mich. 1997)); see also Cent. Jersey, 282 B.R. at

184. These factors, though instructive, are not necessarily determinative on their own of whether

extension is appropriate. In re Adelphia Commc’ns Corp., 352 B.R. 578, 587 (Bankr. S.D.N.Y.

2006). A subset of the above factors may be more important than others, given the facts of the

specific case, and the court is within its discretion to make that determination. See Bunch v.

Hoffinger Indus., Inc. (In re Hoffinger Indus., Inc.), 292 B.R. 639, 644 (B.A.P. 8th Cir. 2003).

        11.        Here, the balance of factors favors denial of the Motion. The Debtors have not

made good faith progress towards a consensual plan. The Plan, like much in these cases, was not

negotiated with the Committee – which represents the largest creditor constituency – prior to or

even after filing. While the Debtors’ assert that they have “attempted to address and resolve certain

issues relating to outstanding confirmation objections” and have attempted to “promote

consensus,” the Committee has not been engaged by the Debtors at all in these alleged efforts.

Motion ¶ 21. The Debtors state that they will use the proposed extended Exclusive Periods “to

confirm the Plan, or, if necessary, to continue to negotiate with all interested parties to reach an

alternative resolution of these Chapter 11 Cases.” Id. at ¶ 22 (emphasis added). Moreover, the
                                               5

IMPAC 6484263v.1
                   Case 19-11563-KBO            Doc 650        Filed 11/21/19         Page 6 of 8



Debtors characterize their actions in these Chapter 11 Cases as having created “substantial progress

in negotiating with their creditors.” Id. The Debtors would have the Court believe that there have

been and continue to be ongoing negotiations to reach an alternative resolution with all interested

parties which by inference or omission of specific reference includes the Committee. Yet, nothing

could be further from the truth, as the Debtors have completely failed to engage the Committee

representing the interests of holders of potentially over $570 million in claims, the only impaired

creditor class that was not a party to the prepetition Restructuring Support Agreement (“RSA”).

In fact, the Committee undertook good faith efforts to propose a settlement to the Debtors prior to

the commencement of the confirmation hearing and such proposal was met with silence, a far cry

from “attempt[ing] to promote consensus.” The Committee has not received any overtures from

the Debtors regarding an alternative resolution, and the Debtors have been intent upon confirming

the Plan, as currently proposed, which nearly mirrors the Plan terms set forth in the RSA.3

         12.       Even factors that would at first glance appear to favor the Debtors here are

equivocal at best. For instance, the fact that this is the Debtors’ first motion does not automatically

create “cause.” “[C]ourts have not hesitated to deny a first motion to extend exclusivity where the

circumstances warrant it.” See In re GMG Capital Partners III, L.P., 503 B.R. 596, 601 (Bankr.

S.D.N.Y. 2014); In re Gen. Bearing Corp., 136 B.R. 361 (Bankr. S.D.N.Y. 1992); In re All Seasons

Indus., Inc., 121 B.R. 1002, 1004 (Bankr. N.D. Ind. 1990) (noting, in denying first extension

request, that exclusivity motions should “be granted neither routinely nor cavalierly”); In re



3
           To illustrate the animus held by the Debtors and their secured lenders for the unsecured creditors (or more
likely their professionals) in challenging the Plan, the Debtors, in filing the final amendment to the Plan (during the
trial), actually and intentionally (per communications with Debtors’ counsel) removed the Committee professionals’
ability to be paid post-Effective Date for filing their final fee applications (no such change was made to the Debtors’
professionals’ ability to be so compensated). Although substantively a minor point in these unnecessarily protracted
proceedings, such bullying is indicative of how the Debtors will deal with the Committee in negotiating a new plan if
confirmation of the current one is denied. It is hardly suggestive of future consensus building.
                                                          6

IMPAC 6484263v.1
                   Case 19-11563-KBO        Doc 650     Filed 11/21/19    Page 7 of 8



Sharon Steel Corp., 78 B.R. at 766 (denying first motion to extend exclusivity in large, complex

case); In re Am. Fed'n of Television & Radio Artists, 30 B.R. 772 (Bankr. S.D.N.Y. 1983). Cf. In

re Borders Grp., Inc., 460 B.R. 818, 821 (Bankr. S.D.N.Y. 2011) (granting extension but noting

that “[a]lthough this is the Debtors’ first request to extend their Exclusive Periods, that fact, by

itself, does not constitute cause for an extension”). Furthermore, although the Debtors’ cases are

neither small, nor simple, “size and complexity alone cannot suffice as ‘cause’” to warrant a

debtor’s request for an extension of exclusivity – they must be “accompanied by other factors

. . . to justify extension of plan exclusivity.” In re Pub. Serv. Co. of N.H., 88 B.R. 521, 537 (Bankr.

D.N.H. 1988).

        13.        Despite the Debtors’ arguments to the contrary, developments in these cases to date

do not warrant the requested exclusivity extensions. The Debtors have failed to engage in

negotiations to build true creditor consensus and have instead focused on delivering value to HPS

and unwarranted releases to their equity sponsor and other insiders. The Plan is a product of this

approach. Other parties-in-interest should have the opportunity to truly advance these cases

themselves. Termination of the Debtors’ Exclusive Periods will allow the Committee to seek and

propose alternative resolutions to these Chapter 11 Cases, including the sale of all or parts of the

Debtors’ assets.

        WHEREFORE, the Committee respectfully requests that the Court (i) enter an order

denying the Motion, and (ii) grant such other and further relief as the Court deems just and proper.




                                                    7

IMPAC 6484263v.1
                   Case 19-11563-KBO   Doc 650     Filed 11/21/19   Page 8 of 8



Dated: November 21, 2019               POTTER ANDERSON & CORROON LLP
       Wilmington, Delaware
                                       /s/ D. Ryan Slaugh
                                       Jeremy W. Ryan (DE Bar No. 4057)
                                       Christopher M. Samis (DE Bar No. 4909)
                                       L. Katherine Good (DE Bar No. 5101)
                                       Aaron H. Stulman (DE Bar No. 5807)
                                       D. Ryan Slaugh (DE Bar No. 6325)
                                       1313 North Market Street, Sixth Floor
                                       Wilmington, DE 19801
                                       Telephone: (302) 984-6000
                                       Facsimile: (302) 658-1192
                                       Email: jryan@potteranderson.com
                                               csamis@potteranderson.com
                                               kgood@potteranderson.com
                                               astulman@potteranderson.com
                                               rslaugh@potteranderson.com

                                       -and-

                                       KILPATRICK TOWNSEND & STOCKTON LLP
                                       Todd C. Meyers (admitted pro hac vice)
                                       David M. Posner (admitted pro hac vice)
                                       Kelly Moynihan (admitted pro hac vice)
                                       The Grace Building
                                       1114 Avenue of the Americas
                                       New York, NY 10036
                                       Telephone: (212) 775-8700
                                       Facsimile: (212) 775-8800
                                       Email: tmeyers@kilpatricktownsend.com
                                              dposner@kilpatricktownsend.com
                                              kmoynihan@kilpatricktownsend.com

                                       -and-

                                       KILPATRICK TOWNSEND & STOCKTON LLP
                                       Lenard M. Parkins (admitted pro hac vice)
                                       700 Louisiana Street, Suite 4300
                                       Houston, TX 77002
                                       Telephone: (281) 809-4100
                                       Facsimile: (281) 929-0797
                                       Email: lparkins@kilpatricktownsend.com

                                       Counsel to the Official Committee of Unsecured Creditors
                                       of Emerge Energy Services LP, et al.

                                               8

IMPAC 6484263v.1
